NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ALBERT R. WALLS, DOC #757396,            )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D18-883
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County, Susan G. Barthle, Judge.

Albert R. Wall, pro se.



PER CURIAM.


              Affirmed.



KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.